Citation Nr: 1813712	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-35 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a temporary total evaluation because of treatment for a service-connected left knee condition requiring convalescence.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1975 to November 1976. 

This matter before the Board of Veterans' Appeals (Board) is on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont (Agency of Original Jurisdiction (AOJ)).

The Veteran testified at a Board hearing before the undersigned in August 2016. A transcript of the proceeding is of record. 

Furthermore, the Board will construe the Veteran's statements during the hearing, as well as based on the evidence in the record, as indication that he seeks to file a separate claim for an increased rating for his left knee. See August 2016 Hearing Transcript; see also October 2015 CAPRI Records, pages 8-9; see also July 2014 Statement in Support of Claim. The Board notes that while the Veteran may desire to file a new claim for an increased rating, it must be completed and filed on the correct documentation. As such, this issue is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action, on his part, is required.


REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the issues on appeal, in order to afford the Veteran every possible consideration. 

The Veteran had a total left knee replacement surgery conducted at a civilian facility on April 9, 2012. See August 2013 Medical Treatment Record - Non-Government Facility. In August 2012, he underwent a left knee arthrofibrosis to break up the scar tissue in his left knee following the April 2012 surgery. Id. At the hearing, the Veteran testified that he contacted VA on several occasions in an attempt to file a claim for temporary total disability, but was unsuccessful and instead told that he did not have a viable claim. See August 2016 Hearing Transcript. The Veteran successfully filed a claim for an increased rating for his left knee on April 29, 2013, which was subsequently granted in January 2014 and increased to 30 percent. See January 2014 Rating Decision. He then filed his claim for total temporary disability in July 2014. 

The AOJ denied the Veteran's claim for total temporary disability in a July 2014 rating decision based on the fact that (1) the Veteran received his treatment from a private, civilian  medical facility, and (2) that he filed his claim outside of the one year statutory requirement. See July 2014 Rating Decision; see also 38 C.F.R. 4.30 (2017). The Board notes that, irrespective of the issue of entitlement to a temporary total rating based on the first surgery for his knee (conducted on April 9, 2012), the August 2012 knee surgery may qualify and entitle the Veteran to receive a temporary total disability rating. The Board finds that AOJ should adjudicate the claim as it pertains to the August 2012 left knee surgery, in the first instance, to avoid any prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the Veteran's claim as one for entitlement to a temporary total rating based on his left knee surgery that took place in August 2012. If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

